DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 and 25 have been rejected.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2181(I)(V). Correction of the following is required:
Claims 1, 7, 13, and/or 25 recite: “verifying legitimacy” or “legitimacy”. Claims 1, 7, 13, and/or 25 additionally use “communication access request” and “authorization”. Jointly, claim 25 recites: “messaging server.” 
The Examiner submits that the USPTO Board of Patent Appeals and Interferences has recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.” See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the specification."). Further, since the nomenclature used by Applicant departs from the Specification, amendments to the Specification required to ensure the claims are constructed in light of the Specification. Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).
Drawings
Replacement or New Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. For example, following claims 1, 7, and 13, there must be in a single drawing 
(i) a repository shown;
(ii) a gateway server in communication;
(iii) each of the elements showing the flow of information between devices, 
including “receiving,” “receiving,” “receiving,” and “verifying”;
(iv) the element of “enabling” should show communication to a first user along with a first user; and
(v) the element of conversion of the identifiers in the first “receiving” element.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Numbering Required
Following the new or replacement drawing as required above:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Accordingly, the Specification should have new numbering found in the drawing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 7, 13, and 25 are directed to a system, product, and/or method. 
The claims are directed towards data manipulation for accessing content, which is an abstract idea of organizing human activity. Claims recite establishing…communication including content…being address to one of the plurality of addresses [which] correspond[] to a conversion of one identifier of the plurality of identifiers using a publishing convention of conversion viewable prior to sending the electronic communication…receiving…a communication request from a first user relating to the one identifier of the plurality of unique identifiers; receiving…an authorization for release of information from an entity that issues the unique identifiers; verifying legitimacy of the communication access request; and enabling…electronic access to the content by the first user. which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as gateway server, electronic repository, and processor/memory merely uses a computer as a tool to perform an abstract idea. Specifically, the gateway server, electronic repository, and processor/memory performs the steps or functions of establishing…communication including content…being address to one of the plurality of addresses [which] correspond[] to a conversion of one identifier of the plurality of identifiers using a publishing convention of conversion viewable prior to sending the electronic communication…receiving…a communication request from a first user relating to the one identifier of the plurality of unique identifiers; receiving…an authorization for release of information from an entity that issues the unique identifiers; verifying legitimacy of the communication access request; and enabling…electronic access to the content by the first user. as a tool to implement the abstract idea. 
Apply It
Further, the claims recite results orient language that seeks to swollen the market and own any and all means of achieving a result. For example, claims 1, 7, and 13 recite “establishing” and “enabling” which are results oriented language that seeks to own the result by any and all means. 
Drafting Effort
Further still, first element “receiving” is a drafting effort that includes surplusage as an attempt to create artificial additional elements. PEG 2019. Applicant has taken a simple concept of converting a identifier that is to be converted into a maze of confusion. This language includes “the one of the plurality of electronic addresses corresponds to a conversion of one identifier of the plurality of unique identifiers.” The language can be read as a whole in light of the Spec for claim construction MPEP 2111. All Applicant is doing is taking an identifier (license plate in drawing) and converting this into an email. Fig. 2 from Spec. is reproduced below.


    PNG
    media_image1.png
    950
    759
    media_image1.png
    Greyscale

This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a establishing…communication including content…being address to one of the plurality of addresses [which] correspond[] to a conversion of one identifier of the plurality of identifiers using a publishing convention of conversion viewable prior to sending the electronic communication…receiving…a communication request from a first user relating to the one identifier of the plurality of unique identifiers; receiving…an authorization for release of information from an entity that issues the unique identifiers; verifying legitimacy of the communication access request; and enabling…electronic access to the content by the first user. to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the gateway server, electronic repository, and processor/memory performs the steps or functions of establishing…communication including content…being address to one of the plurality of addresses [which] correspond[] to a conversion of one identifier of the plurality of identifiers using a publishing convention of conversion viewable prior to sending the electronic communication…receiving…a communication request from a first user relating to the one identifier of the plurality of unique identifiers; receiving…an authorization for release of information from an entity that issues the unique identifiers; verifying legitimacy of the communication access request; and enabling…electronic access to the content by the first user.. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims further describe the abstract idea of organizing human activity. For example, claims 3, 9, and 15 include email which does not link to a technological environment. For example, claim 4, 10, and 16 include a website which does not link and integrate to a technological environment. Other dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. That is, they merely expound on identifiers. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Principals of Law and Hyatt
Examiner is relying on Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007) which is cited in the MPEP 2163 as it is the best authority for the current issue. The Court in Hyatt cited to MPEP 2163.04(I)(B) as persuasive. Specifically, the Hyatt Court held that the prima facie case is a procedural device to shift the burden of production. Hyatt v. Dudas, 492 F.3d 1365, 1369 (citing Oetiker). Further the subsidiary facts align as the instant case is based on procedural gamesmanship. 
Factual Alignment to Hyatt
That is, Hyatt substituted over 1,1100 new claims based on the same specification and file a string of application going back for decades. Hyatt v. Dudas, 492 F.3d 1365, 1367. This is the same or similar for the instant case. The family of applications is reproduced below three (3) provisionals and five (5) abandonments over a course of 15 years. Additionally, Applicant has filed preliminary amendments without identifying where the newly added language can be found. See Remarks (09/08/2020) at 8 (“do not introduce any new matter”). Examiner has no reason to accept this statement in good faith.

    PNG
    media_image2.png
    854
    798
    media_image2.png
    Greyscale

Examiner additionally notes other co-pending families (which are similar/same) with prosecution filings with no explanation of abandonment.1 These families are reproduced below showing fourteen (14) total abandonments with four (4) of allowances.

    PNG
    media_image3.png
    855
    289
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1266
    866
    media_image4.png
    Greyscale

Offending Language
Preliminary amendments for claims 1, 7, and 13 include, as a whole, a new “receiving” element with a gateway along with all the corresponding language. Second receiving element with a gateway. A third receiving step with newly added language. A “verifying legitimacy” element that has no antecedent basis in the Spec. And an “enabling” element with “access to content by the first user.” Additionally, the language “communication access request” has no antecedent basis.
Accordingly, the claim is rejected as a whole. MPEP 2163(II)(A) (requiring Applicant to show support). Applicant must walk and show that the instant claims are supported by the Specification as filed 15 years ago on 2006-02-01 as the originally filed claims of this specification may not have support back to 2006-02-01. Additionally, Applicant must show that the claims, while they may be supported in isolation from one another, must be supported as a whole. MPEP 2163(II)(A) (explaining that “even through applicant’s specification listed each and every element in the claimed combination [the matter was not supported as a whole]”).
Corresponding dependents 2-6, 8-12, and 14-18 are rejected as each depends.
With respect to claim 25, which is shorter in nature, the claim is rejected as a whole under the same line of reasoning. For example, the language of “verify legitimacy” or “legitimacy” is not support. As such, following all the subsidiary facts, the claim as a whole is rejected. Further still, the language of “messaging server” is not supported by the Spec as it at least does not have antecedent basis in the Spec. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(b) as being anticipated by US20010034768A1 Bain.
Regarding claim 25:
A communication system using unique identifiers (Fig. 2 Item 60; 0034-0043, 0050 “information into a database”), the system comprising:
an electronic repository in which a plurality of unique identifiers (Fig. 2 Item 60; 0034-0043, 0050 “information into a database”) are respectively associated with a corresponding plurality of electronic addresses and (0033-0050, 0056);
a messaging server arrangement configured to (Fig. 4 Item IVCS; 0029, 0030, 0049-0050) receive an electronic request to communicate information to a recipient associated with one identifier of the plurality of unique identifiers (0033-0050) and verify legitimacy of the recipient (0056 “matches the profile”) wherein the messaging server arrangement is further configured to generate a message containing the information using a one of the plurality of electronic addresses associated with the one identifier (0056 “email address…addressed to the e-mail address”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20010034768A1 Bain in view of US6604132B1 Hitt in view of US20050273627 Davis in view of US5926800 Baronowski.
Regarding claims 1, 7, and 13 Bain is directed towards an email system. Bain at Abstract. This system that interfaces with vehicles and allows for inter-vehicle communication with a IVCS computer/server. Bain at Fig. 4 (showing IVCS between Drivers).
Bain teaches as follows:
A computer-implemented method for facilitating electronic communication using unique identifiers (0008 “Inter Vehicle Communication System”, 0026, 0028), the method comprising:
establishing an electronic repository in which a plurality of unique identifiers (Fig. 2 Item 60; 0034-0043, 0050 “information into a database”) are respectively associated with a corresponding plurality of electronic addresses (0033-0050);
receiving, at a gateway server (Fig. 4 Item IVCS; 0029, 0030, 0049-0050), an electronic communication including content (0033-0043), the electronic communication being addressed to one of the plurality of electronic addresses (0056 “email address…addressed to the e-mail address”)…prior to sending of the electronic communication (0056 “email address…addressed to the e-mail address”);
receiving, at the gateway server, a communication access request from a first user (0052, 0053 “sent as e-mail”) relating to the one identifier of the plurality of unique identifiers (0027-0029);
verifying legitimacy of the communication access request; and (0032 “establish the true identity”)
enabling, responsive to the verifying, electronic access to the content by the first user (Fig. 3 Items “Check for Messages” or “Send Message”; 0052-0053).
While Bain does teach email and license plates separately (0034-0043), it does not teach the generation of email addresses with unique IDs. While Bain, during registration, discloses preliminary forms like “Liability Waiver” (Fig. 2 Item 50), Bain does not disclose release of information forms.
These are represented as follows:
 wherein the one of the plurality of electronic addresses corresponds to a conversion of one identifier of the plurality of unique identifiers using a published convention of conversion viewable…
receiving, from the first user, an authorization for release of information from an entity that issues the unique identifiers;
Hitt teaches email generation using Recipient Information (Fig. 3 Items 310 to 320):
wherein the one of the plurality of electronic addresses corresponds to a conversion of one identifier of the plurality of unique identifiers using a published convention of conversion viewable (col. 7 ll. 35-50 “mildred_smith…@mailconversionsite.com” & “recipient’s last name”, col. 8 ll. 15-30 (showing emails), col. 8 ll. 30-42 (explaining standards))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the system of Bain, which includes the storage of personal information (Fig. 2 Items 60, 62), with the email generation of Hitt in order to associated physical information with email digital information during communication as this would allow users to remember emails to easily send an email to a recipient. Hitt at col. 1 ll. 25 to col. 2 ll. 55. Additionally, sending emails using easy to remember identifiers would allow for a frictionless email while traveling in a vehicle. Bain at 0052 (pulling his vehicle off the road).

While Bain does teach unique IDs like license plate numbers, it does not expressly disclose governmental authorities or entities associated with IDs.
Neither Hitt nor Bain teach:
receiving, from the first user, an authorization for release of information from an entity;
Davis teaches:
…from an entity (Fig. 1B, column DMV; 0059, 0075, 0077 “capture of facial portraits”, 0078 “photo on the card”) that issues the unique identifiers (0023 “DMV office”, 0049-0050 (same), 0058-0059 (same), et seq.);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combined teachings of Bain-Hitt, specifically the registration with Bain that verifies the identity 0032, with the DMV of Davis in order to add another layer of security as information would flow from the DMV. That is, the DMV is a trusted source of information as it is the government and allows for an independent check.

While Bain teaches forms during registration like Waivers, neither Hitt, Bain, nor Davis teach a “release of information” type of form with the following language:
receiving, from the first user, an authorization for release of information
Baronowski, which is directed towards a line of credit and insurance, i teaches:
receiving, from the first user, an authorization for release of information (col. 5 ll. 30-65)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Bain, Hitt, and Davis, specifically the primary reference of Bain during registration, by taking the Waiver Form of Bain (Fig. 2 Item 50) and adding another form or modifying the current form, in order to ensure it is allowable to release sensitive personal information.

Regarding claims 2, 8, and 14 Bain teaches:
The method of claim 1 wherein the plurality of unique identifiers comprise a plurality of license plate numbers (0042).

Regarding claims 3, 9, and 15 Bain teaches:
The method of claim 1 wherein the electronic communication comprises electronic mail (0053).

Regarding claims 4, 10, and 16 Bain teaches:
The method of claim 1 wherein the electronic communication comprises posting information upon a website (Fig. 6; 0053).

Regarding claims 5, 11, and 17 Bain teaches:
The method of claim 2 wherein the verifying legitimacy includes verifying (0032 “establish the true identity”) that a sender of the communication access request is a rightful holder of a one of the plurality of license plate numbers (0042) corresponding to the one identifier (0027-0029).

Regarding claims 6, 12, and 18 Hitt teaches:
The method of claim 1 further including generating at least one of the plurality of electronic addresses based upon one of the plurality of unique identifiers (col. 7 ll. 35-50 “mildred_smith…@mailconversionsite.com” & “recipient’s last name”, col. 8 ll. 15-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US5124920 Tamada (Directed towards vehicle and E-license)
US6061681 Collins (USER ID and Info)
US6269372 Wertheim (Vehicle Comm System found in previous OA)
US7197561 Lovy (Email system)
US20030144013A1 Benchetrit (Vehicle Comm System found in previous OA)
US20050087604 Nguyen (License with QR)
US20060248021 Jain (Verification of User and discloses DMV)
US20110153404 Philippe (Email generation with PII)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner found these families through IDS submissions in parents.